DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 2- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2- of U.S. Patent No. 11,175,314. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application
US PAT 11,175,314
Claim 2. The multimeter of claim 1, wherein the first measurement point of the first module comprises a resistor configured for direct contact measurements of electrical quantities.
Claim 2. The multimeter of claim 1, wherein the first measurement point of the meter probe module comprises a resistor configured for direct contact measurements of electrical quantities.
Claim 3. The multimeter of claim 1, wherein the second measurement point of the first module comprises a resistor configured for non-contact proximity measurements of electrical quantities.
Claim 3. The multimeter of claim 1, wherein the second measurement point of the meter probe module comprises a resistor configured for non-contact proximity measurements of electrical quantities.
Claim 4. The multimeter of claim 1, wherein the third measurement point of the second module comprises a resistor configured for direct contact measurements of electrical quantities.
Claim 4. The multimeter of claim 1, wherein the third measurement point of the phasing probe module comprises a resistor configured for direct contact measurements of electrical quantities.
Claim 5. The multimeter of claim 1, wherein the first module further includes an LED indicator coupled to the display controller for displaying a visual output associated with the first electrical parameter.
Claim 5. The multimeter of claim 1, wherein the meter probe module further includes an LED indicator coupled to the display controller for displaying a visual output associated with the first electrical parameter.
Claim 6. The multimeter of claim 1, wherein the first module further includes a audio signaling device coupled to the display controller for displaying an audio output associated with the first electrical parameter.
Claim 6. The multimeter of claim 1, wherein the meter probe module further includes an audio signaling device coupled to the display controller for displaying an audio output associated with the first electrical parameter.
Claim 7. The multimeter of claim 1, wherein the first module further includes display coupled to the display controller for displaying an alphanumeric output associated with the first electrical parameter.
Claim 7. The multimeter of claim 1, wherein the meter probe module further includes display coupled to the display controller for displaying an alphanumeric output associated with the first electrical parameter.
Claim 8. The multimeter of claim 1, wherein the second module further includes an LED indicator coupled to a display controller of the second module for displaying a visual output associated with the first electrical parameter.
Claim 8. The multimeter of claim 1, wherein the phasing probe module further includes an LED indicator coupled to a display controller of the phasing probe module for displaying a visual output associated with the first electrical parameter.
Claim 9. The multimeter of claim 1, wherein the first and second wired communication interfaces comprise of wired duplex drivers and receivers configured to communicate via cable connecting the first wired communication interface to the second wired communication interface.
Claim 9. The multimeter of claim 1, wherein the first and second wired communication interfaces comprise of wired duplex drivers and receivers configured to communicate via cable connecting the first wired communication interface to the second wired communication interface.
Claim 10. The multimeter of claim 1, wherein the first module is configured to execute a mode selected from the group consisting of: a voltage, single probe, direct contact mode; a phasing voltage, direct contact mode; a voltage, single probe, capacitive mode; a phasing voltage, capacitive mode; a voltage, single probe, non-contact mode; a current, single probe non-contact mode; and a phasing degree, direct contact mode.
Claim 10. The multimeter of claim 1, wherein the meter probe module is configured to execute a mode selected from the group consisting of: a voltage, single probe, direct contact mode; a phasing voltage, direct contact mode; a voltage, single probe, capacitive mode; a phasing voltage, capacitive mode; a voltage, single probe, non-contact mode; a current, single probe non-contact mode; and a phasing degree, direct contact mode.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carson et al. (US PUB 2018/0180648), hereinafter Carson.
(Figure 8 of Carson is provided below with annotations for the applicant’s convenience)



    PNG
    media_image1.png
    695
    526
    media_image1.png
    Greyscale


With respect to claim 1, Carson discloses a multimeter, comprising: a first module (See [Slave #1] in figure 8 of Carson) including a first enclosure housing (See the housing of [Slave #1] in figure 8 of Carson): a first wireless communication interface (See [A] in figure 8 of Carson), a first wired communication interface (See the wired interface [14] shown in figure 1 in view of paragraph [0003] of Carson), a first measurement point (See the multiple measurement points disclosed in the abstract of Carson), a second measurement point (See the multiple measurement points disclosed in the abstract of Carson), and a first microcontroller (See paragraph [0029] of Carson) configured to generate a first electrical signal from a first electrical quantity measured via the first measurement point or the second measurement point (See paragraph [0029] of Carson); and a second module (See [Slave #2] in figure 8 of Carson) including a second enclosure housing (See the housing of [Slave #2] in figure 8 of Carson): a second wireless communication interface (See [B] in figure 8 of Carson), a second wired communication interface (See the wired interface [14] shown in figure 1 in view of paragraph [0003] of Carson), a third measurement point (See the multiple measurement points disclosed in the abstract of Carson), and a second microcontroller (See the plurality of processors disclosed in paragraph [0066] of Carson) configured to generate a second electrical signal from a second electrical quantity measured (See paragraph [0066] of Carson) via the third measurement point (See the multiple measurement points disclosed in the abstract of Carson), wherein: the first microcontroller and the second microcontroller are configured to execute a wired pairing protocol (See paragraphs [0053] and [0054] of Carson) that establishes an exclusive communication between the first module and the second module (See paragraphs [0053] and [0054] of Carson); the first microcontroller and the second microcontroller are configured to communicate wirelessly after establishing the exclusive communication (See paragraphs [0053] and [0054] of Carson); the first microcontroller is configured to receive the second electrical signal from the second microcontroller to determine a first electrical parameter (See the voltage parameter disclosed in paragraph [0029] of Carson); and a display controller of the first module is configured to generate an output associated with the first electrical parameter (See the abstract of Carson).
With respect to claim 2, Carson discloses the multimeter of claim 1, wherein the first measurement point of the first module comprises a resistor configured for direct contact measurements of electrical quantities (See the voltage divider disclosed in the abstract of Carson which inherently comprises resistor(s)).
With respect to claim 3, Carson discloses the multimeter of claim 1, wherein the second measurement point of the first module comprises a resistor configured for non-contact proximity measurements of electrical quantities (See the abstract of Carson).
With respect to claim 4, Carson discloses the multimeter of claim 1, wherein the third measurement point of the second module comprises a resistor configured for direct contact measurements of electrical quantities (See the abstract of Carson).
With respect to claim 5, Carson discloses the multimeter of claim 1, wherein the first module further includes an LED indicator coupled to the display controller for displaying a visual output associated with the first electrical parameter (See paragraph [0059] of Carson).
With respect to claim 6, Carson discloses the multimeter of claim 1, wherein the first module further includes an audio signaling device coupled to the display controller for displaying an audio output associated with the first electrical parameter (See paragraph [0059] of Carson).
With respect to claim 7, Carson discloses the multimeter of claim 1, wherein the first module further includes display coupled to the display controller for displaying an alphanumeric output associated with the first electrical parameter (See [86] in figure 5 of Carson). 
With respect to claim 8, Carson discloses the multimeter of claim 1, wherein the second module further includes an LED indicator coupled to a display controller of the second module for displaying a visual output associated with the first electrical parameter (See paragraph [0059] of Carson).
With respect to claim 9, Carson discloses the multimeter of claim 1, wherein the first and second wired communication interfaces comprise of wired duplex drivers and receivers configured to communicate via cable connecting the first wired communication interface to the second wired communication interface (See paragraphs [0029], [0030], [0039] of Carson).
With respect to figure 10, Carson discloses the multimeter of claim 1, wherein the first module is configured to execute a mode selected from the group consisting of: a voltage, single probe, direct contact mode (See the abstract of Carson); a phasing voltage, direct contact mode; a voltage, single probe, capacitive mode; a phasing voltage, capacitive mode; a voltage, single probe, non-contact mode; a current, single probe non-contact mode; and a phasing degree, direct contact mode (See paragraph [0010] of Carson).
With respect to claim 11, Carson discloses a meter probe module, comprising: a wired communication interface (See the wired interface [14] shown in figure 1 in view of paragraph [0003] of Carson) configured to establish an exclusive communication protocol (See paragraphs [0053] and [0054] of Carson) with a phasing probe module (See the abstract of Carson); a wireless communication interface (See [A] in figure 8 of Carson) configured to wirelessly facilitate the exclusive communication protocol with the phasing probe module (See paragraph [0009] of Carson); a first measurement point (See the multiple measurement points disclosed in the abstract of Carson) configured to generate a first electrical signal indicative of a first electrical quantity (See paragraph [0029] of Carson); a second measurement point (See the multiple measurement points disclosed in the abstract of Carson) configured to generate a second electrical signal indicative of a second electrical quantity (See paragraph [0066] of Carson); and a microcontroller (See paragraph [0029] of Carson) configured to: receive the first electrical signal (See paragraph [0029] of Carson) and determine a first electrical parameter (See the voltage parameter disclosed in paragraph [0029] of Carson); receive the second electrical signal and determine a second electrical parameter (See paragraph [0066] of Carson), wherein the first and second electrical parameters is selected from the group consisting of a voltage measurement (See the voltage parameter disclosed in paragraph [0029] of Carson); a current measurement; and a phase measurement; and receive a third electrical signal (See the abstract of Carson) from the phasing probe module (See the abstract of Carson) and determine a differential measurement, wherein the differential measurement is selected from the group consisting of: a voltage differential; a current differential; and a phase differential (See paragraph [0043] of Carson).
With respect to claim 12, Carson discloses the meter probe module of claim 11, wherein the first measurement point comprises a resistor configured for direct contact measurements of electrical quantities (See the voltage divider disclosed in the abstract of Carson which inherently comprises resistor(s)).
With respect to claim 13, Carson discloses the meter probe module of claim 11, wherein the second measurement point comprises a resistor configured for non-contact proximity measurements of electrical quantities (See the abstract of Carson).
With respect to claim 14, Carson discloses the meter probe module of claim 11, further comprising: a display controller configured to generate an output associated with the first electrical parameter, the second electrical parameter, or the differential measurement (See paragraph [0059] in view of the abstract of Carson).
With respect to claim 15, Carson discloses the meter probe module of claim 14, further comprising an LED indicator coupled to the display controller for displaying a visual output associated with the first electrical parameter (See paragraph [0059] of Carson).
With respect to claim 16, Carson discloses a phasing probe module, comprising: a wired communication interface (See the wired interface [14] shown in figure 1 in view of paragraph [0003] of Carson) configured to establish an exclusive communication protocol with a meter probe module (See paragraphs [0053] and [0054] of Carson); a wireless communication interface configured to wirelessly facilitate the exclusive communication protocol (See paragraphs [0053] and [0054] of Carson) with the meter probe module (See paragraphs [0053] and [0054] of Carson); a measurement point (See the multiple measurement points disclosed in the abstract of Carson) configured to generate an electrical signal indicative of an electrical quantity (See paragraph [0029] of Carson); and a microcontroller (See paragraph [0029] of Carson) configured to: receive the electrical signal and determine an electrical parameter (See paragraph [0029] of Carson); and send the electrical parameter to the meter probe module (See paragraphs [0053] and [0054] of Carson), wherein the electrical parameter is selected from the group consisting of a voltage measurement; a current measurement; and a phase measurement (See paragraph [0010] of Carson).
With respect to claim 17, Carson discloses the phasing probe module of claim 16, wherein the measurement point of the phasing probe module comprises a resistor configured for direct contact measurements of electrical quantities (See the voltage divider disclosed in the abstract of Carson which inherently comprises resistor(s)).
With respect to claim 18, Carson discloses the meter probe module of claim 16, further comprising: a display controller configured to generate an output associated with the electrical parameter (See the abstract of Carson).
With respect to claim 19, Carson discloses the phasing probe module of claim 16, further comprising: an LED indicator coupled to the display controller for displaying a visual output associated with the electrical parameter (See paragraph [0059] of Carson).
With respect to claim 20, Carson discloses the phasing probe module of claim 16, further comprising a battery pack for supplying power to the microcontroller (See paragraph [0041] of Carson).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2019/0160646 discloses an externally attachable tracking module for a 
power tool.
US PUB 2019/0072632 discloses a proving unit for use with electrical test tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867  

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858